DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that the “first spring element is arranged on the second spring element” in line 7.  With reference to the figures, the spring elements are arranged adjacent to one another.  Therefore, this limitation is indefinite and unclear.
Claim 2 recites that the “first spring element is arranged on the second spring element” in line 2.  With reference to the figures, the spring elements are arranged adjacent to one another.  Therefore, this limitation is indefinite and unclear.
Claim 8 recites the limitation "the first bushing" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
8 recites the limitation "the second bushing" in 8.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 13, the phrase "rib-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).  The examiner suggests amending this limitation to read -- rib-shaped --.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 11, 12, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weiss (US 9,568,063).
In Re claims 1 and 15, Weiss disclose a vibration absorber (fig. 4) and method of production, comprising: providing an absorber mass (2); providing a first spring (5) with a first core (6); providing a second spring (7) with a second core (6); and providing a fixing element (8), wherein the first and second cores are adjacent, and can be inserted from opposite open ends of the absorber mass (see axial top and bottom).
In Re claim 2, see through-opening (adjacent 8); fixing element (8); and vibrating component (1).
In Re claim 11, see step (2a) of the absorber mass (2).
In Re claim 12, see fig. 3, which shows that the first and second cores (6) can have a surface engaging each other. 
In Re claim 14, the axial ends of the mass (2) are flat.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Weiss (US 9,568,063) as applied to claim 1 above, and further in view of Zimmermann et al. (DE 102014115416 B4).
In Re claim 3, Weiss fails to teach a bushing between the spring and absorber mass.
Zimmermann et al. teach providing a similar vibration absorber (1) with a bushing (18) located between the rubber spring element (10) and the absorber mass (19) to reduce manufacturing steps and cost by providing a secure press-fit assembly.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vibration absorber of Weiss to include bushings, as taught by Zimmermann et al., simply to reduce manufacturing steps and cost while providing a secure press-fit assembly with the absorber mass.
In Re claim 4, see fig. 4 of Weiss.
In Re claim 5, see bushing (18) and rubber spring element (10) in figs. 2-5 of Zimmermann et al..
In Re claims 6 and 7, see rubber spring elements (5, 7) in fig. 4.
In Re claims 8 and 9, see stop buffer elements (14-16) of Zimmermann et al..
In Re claim 10, see stops/steps (2a) in figs. 3-5 of Weiss.

Allowable Subject Matter
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS W IRVIN whose telephone number is (571)270-3095.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS W IRVIN/           Primary Examiner, Art Unit 3657